

116 HR 5562 : To designate the facility of the United States Postal Service located at 4650 East Rosedale Street in Fort Worth, Texas, as the “Dionne Phillips Bagsby Post Office Building”.
U.S. House of Representatives
2020-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 5562IN THE SENATE OF THE UNITED STATESDecember 11, 2020Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACTTo designate the facility of the United States Postal Service located at 4650 East Rosedale Street in Fort Worth, Texas, as the Dionne Phillips Bagsby Post Office Building.1.Dionne Phillips Bagsby Post Office Building(a)DesignationThe facility of the United States Postal Service located at 4650 East Rosedale Street in Fort Worth, Texas, shall be known and designated as the Dionne Phillips Bagsby Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Dionne Phillips Bagsby Post Office Building.Passed the House of Representatives December 10, 2020.Cheryl L. Johnson,Clerk